                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND

KENNETH FITCH, et al.                        *

       Plaintiffs,                           *

v.                                           *   Case No. 1:18-CV-02817-PJM

STATE OF MARYLAND, et al.                    *

       Defendant.                            *

*      *       *      *       *      *       *      *       *      *       *      *

                                         ORDER

      Upon consideration of the Motion for Leave to Withdraw appearance of Breon L.
Johnson and The Law Office of Breon L. Johnson as counsel for the Plaintiffs, it is hereby

       ORDERED that the motion is GRANTED.



                                                     _____________________________
                                                     Judge Messitte
                                                     United States District Judge
